Exhibit 10.4
PARKER DRILLING COMPANY
INCENTIVE COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2009)
SECTION 1 — PURPOSE
     The Compensation Committee of the Board of Directors of Parker Drilling
Company (“Company”) approved the Incentive Compensation Plan (the “Plan”)
originally effective as of January 1, 2008. The primary purpose of the Plan is
to motivate and to reward executive officers and key personnel who contribute
materially to the economic value of the Company and its Affiliates and thereby
to aid the Company in attracting, retaining and motivating personnel.
     The Company recognizes the important contribution of its employees to its
success, and adopts this Plan to reward such contributions and sustain the
incentive for making such contributions in the future. The Company reserves the
right to amend, modify or revoke the Plan at its discretion, without prior
notice to Participants; provided, however, any amendments, modifications or
revocations shall not be retroactive as to a Bonus that was awarded in a prior
Plan Year. This is a discretionary plan and no contractual right or property
interest to any benefit described herein is intended to be created by this
document or any related action of the Company, and none should be inferred from
the descriptions of the Plan or any Plan Year.
     The Plan is separate from, and not a part of or otherwise connected with,
the Parker Drilling Company 2005 Long-Term Incentive Plan (the “LTIP”). A Bonus
payable under the Plan is not intended to qualify as a Performance-Based Award
(as defined in the LTIP).
     The Plan is hereby amended and restated effective as of January 1, 2009.
SECTION 2 — DEFINITIONS

    As used herein:   2.1   “Affiliate” shall mean any person or entity that is
a member of a controlled group of corporations or other entities with the
Company, as described in Code Section 414.   2.2   “Base Salary” shall mean the
aggregate amount of base wages and/or salary (but excluding any bonus,
disability pay, severance pay and other non-base compensation) that is earned by
a Participant during the applicable Plan Year in which the Participant was
eligible to participate in the Plan, as determined in accordance with Section 3.
  2.3   “Beneficiary” shall mean the beneficiary or beneficiaries designated by
the Participant, on a form provided by the Company, to receive any Bonus amount
distributable under the terms and conditions of the Plan after the Participant’s
death.   2.4   “Board of Directors” or “Board” shall mean the Board of Directors
of the Company.

1



--------------------------------------------------------------------------------



 



2.5   “Bonus” shall mean the amount of incentive compensation earned by a
Participant under the Plan for a Plan Year, as determined in accordance with
Section 4.   2.6   “Cause” shall mean (a) the Participant’s conviction by a
court of competent jurisdiction as to which no further appeal can be taken of a
crime involving moral turpitude or a felony or entering the plea of nolo
contedere to such crime by the Participant; (b) the commission by the
Participant of a material and demonstrable act of fraud or misrepresentation of
or upon the Company or any Affiliate; (c) the Participant’s gross negligence or
willful misconduct in the performance or nonperformance of Participant’s duties
and responsibilities as an employee of the Company or any of its Affiliates;
(d) the knowing engagement by the Participant, without the written approval of
the Board or Committee, in any material activity that violates (i) a
confidentiality, non-solicitation, non-competition or other similar restrictive
covenant entered into between the Company (or one of its Affiliates) and such
Participant, or (ii) any Company policy or procedure that could result in a
material adverse financial or operational effect or expose the Company or its
Affiliate to civil or criminal liability, including without limitation, policies
and procedures regarding compliance with anti-bribery laws and other laws and
regulations; but only under clauses (a), (b), (c) or (d) (above), after
(1) Participant has received written notice from the Company of such breach or
nonperformance (which notice must specifically identify the manner and set forth
specific facts, circumstances and examples of which the Company believes
Participant has breached the restrictive covenants or not substantially
performed Participant’s duties) and (2) Participant’s continued failure to cure
such breach or nonperformance within the time period set by the Board or
Committee, but in no event less than 10 calendar days after Participant’s
receipt of such notice.   2.7   “Change in Control” of the Company means the
occurrence of any one or more of the following events:

     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company or any subsidiary,
(ii) any acquisition by the Company or any subsidiary or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
subsidiary, or (iii) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a “Merger”), if, following such Merger, the conditions described in
(c) (below) are satisfied;

2



--------------------------------------------------------------------------------



 



     (b) Individuals who, as of January 1, 2009, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to January 1, 2009 whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-ll of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;
     (c) Approval by the shareholders of the Company of a Merger, unless
immediately following such Merger, (i) substantially all of the holders of the
Outstanding Company Voting Securities immediately prior to Merger beneficially
own, directly or indirectly, more than 50% of the common stock of the
corporation resulting from such Merger (or its parent corporation) in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger and (ii) at least a majority
of the members of the board of directors of the corporation resulting from such
Merger (or its parent corporation) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Merger;
     (d) The sale or other disposition of all or substantially all of the assets
of the Company, unless immediately following such sale or other disposition,
(i) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than 50% of the
common stock of the corporation acquiring such assets in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to the consummation of such sale or disposition and (ii) at
least a majority of the members of the board of directors of such corporation
(or its parent corporation) were members of the Incumbent Board at the time of
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company;
     (e) The adoption of any plan or proposal for the liquidation or dissolution
of the Company; or
     (f) Any other event that a majority of the Board, in its sole discretion,
determines to constitute a Change in Control hereunder.

2.8   “Code” shall mean the Internal Revenue Code of 1986, as amended.   2.9  
“Committee” shall mean the Compensation Committee of the Board.

3



--------------------------------------------------------------------------------



 



2.10   “Company” shall mean Parker Drilling Company or its successor in
interest.   2.11   “Disability” shall mean that the Participant is entitled to
receive long-term disability (“LTD”) income benefits under the LTD plan or
policy maintained by the Company that covers the Participant. If, for any
reason, the Participant is not covered under such LTD plan or policy, then
“Disability” shall mean a “permanent and total disability” as defined in Code
Section 22(e)(3) and Treasury regulations thereunder. Evidence of such
Disability shall be certified by a physician acceptable to both the Company and
the Participant. In the event that the parties are not able to agree on the
choice of a physician, each shall select one physician who, in turn, shall
select a third physician to render such certification.   2.12   “Employee” shall
mean an individual who is designated on the payroll records of the Company or
its Affiliate as an employee.   2.13   “Participant” shall mean any officer or
employee of the Company or its Affiliate who is designated by the Committee as
eligible to participate in the Plan for a Plan Year.   2.14   “Plan” shall mean
this Parker Drilling Company Incentive Compensation Plan, as it may be amended
from time to time.   2.15   “Plan Year” shall mean the 12-month calendar year.

SECTION 3 — ELIGIBILITY

3.1   Individuals eligible to receive a Bonus pursuant to this Plan shall be
such Employees as the Committee shall at any time designate, in its discretion,
in consultation with senior management of the Company. The Committee, in
consultation with senior management, shall also designate the classification
level at which each eligible Employee shall participate. Eligibility for
participation in the Plan, and the classification level that an Employee
participates, shall be guided by the principle that the Participants shall be
Employees whose areas of responsibility provide them with a substantial
opportunity to significantly affect the economic profit of the Company or
provide them with an opportunity to significantly influence the long-term growth
of the financial performance of the Company.   3.2   Each Participant whose
employment is terminated due to death or Disability during a Plan Year shall be
eligible for a Bonus based upon the Base Salary earned by such Participant
during the Plan Year prior to termination. Except as provided in the preceding
sentence, unless specifically provided otherwise by his employment agreement
with the Company, a Participant shall not be eligible to receive part or all of
a Bonus unless the Participant is employed by the Company or its Affiliate on
the date the Bonus payment is actually made. No Bonus shall vest in any
Participant unless and until paid to him by the Company. If a Participant:
(a) violated a confidentiality, non-solicitation, non-competition or similar
restrictive covenant between the Company (or one of its Affiliates) and such
Participant, including violation of a Company policy relating to such matters,
or (b) engaged in willful fraud that causes harm to the Company (or one of its
Affiliates) or that is intended to manipulate the

4



--------------------------------------------------------------------------------



 



    performance results of this Plan, including without limitation, any material
breach of fiduciary duty, embezzlement or similar conduct that results in a
restatement of the Company’s financial statements (each of (a) or (b) shall be
defined as “Detrimental Conduct”), with such Detrimental Conduct occurring
either during employment with the Company (or its Affiliate) or within two
(2) years after such employment terminates for any reason, then, in such event,
the following rules shall apply under this Plan with respect to such Detrimental
Conduct:

     (a) In the event that the Committee determines, in its sole and absolute
discretion, that a Participant engaged in Detrimental Conduct prior to the
earlier of (i) the second anniversary of the conclusion of the performance
period applicable to any Bonus under this Plan or (ii) two (2) years following
employment termination, the Committee may, in its sole and absolute discretion,
(A) if no payments hereunder have previously been made to such Participant,
terminate such Participant’s participation in the Plan, or (B) if payments
hereunder have been made to such Participant, direct the Company to send a
notice of recapture (a “Recapture Notice”) to such Participant. Within ten (10)
days after receiving a Recapture Notice from the Company, the Participant shall
deliver to the Company a cash payment in an amount equal to the net (after tax)
cash payment previously made to such Participant hereunder unless the Recapture
Notice demands repayment of a lesser sum.
     (b) The Committee has the sole and absolute discretion not to take action
upon discovery of Detrimental Conduct, and its determination not to take action
in any particular instance shall not in any way limit the authority to terminate
the employment of the Participant, terminate the participation of Participant
under the Plan, and/or send a Recapture Notice, in any other instance or at any
other time.
     (c) Upon receipt of a payment hereunder, the Participant shall, if
requested by the Company, certify on a form acceptable to the Company that the
Participant has not, and has not previously been, engaged in Detrimental
Conduct.
     (d) Any action taken by the Committee or Company is without prejudice to
any other action the Committee, Company, or any Affiliates may choose to take
upon determination that a Participant has engaged in Detrimental Conduct.

3.3   The Committee may, in its sole and absolute discretion, terminate a
Participant’s participation in the Plan for Cause, at any time prior to the
second anniversary of the conclusion of the performance period applicable to any
Bonus under the Plan. Additionally, if payments hereunder have been made to such
Participant, the Committee may, in its sole and absolute discretion, direct the
Company to send a Recapture Notice to such Participant. Within ten (10) days
after receiving a Recapture Notice from the Company, the Participant shall
deliver to the Company a cash payment in an amount equal to the net (after tax)
cash payment previously made to such Participant hereunder unless the Recapture
Notice demands repayment of a lesser

5



--------------------------------------------------------------------------------



 



  sum. Notwithstanding the foregoing, this Section 3.3 shall not apply after a
Change in Control.   3.4   If any provision of Section 3 or Section 4 is
determined in a final action to be unenforceable or invalid under applicable
law, such provision shall be enforced and applied to the maximum extent
permitted by applicable law, and shall automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations imposed under applicable law.

SECTION 4 — DETERMINATION OF AMOUNT OF BONUS

4.1   The individual participation level shall be outlined in the notification
to each Participant regarding such Participant’s participation in the Plan. The
participation level is based upon a target Bonus, with the actual Bonus ranging
from 0% (minimum) to 200% of target (maximum). For instance, if the
participation level is defined as 10%, the Bonus range is from 0% to 20%. In the
event a Participant changes levels during the Plan Year, the potential Bonus
may, at the discretion of the Committee in consultation with senior management
of the Company, be adjusted to reflect the number of months spent in each level.
  4.2   The Chief Executive Officer of the Company shall submit to the Committee
recommended criteria and target performance levels for each Participant level
for each Plan Year. The Committee will consider such recommendation and, after
consultation with senior management, may modify the criteria and/or the target
performance levels of the Company at which the Bonus awards may be earned for
such Plan Year. The Committee shall approve the target levels for each Plan Year
within the first ninety (90) days of the Plan Year. Upon approval by the
Committee, such target performance levels shall be announced to the
Participants.

SECTION 5 — PAYMENT OF BONUS

5.1   Within sixty (60) days following the end of each Plan Year, the Chief
Financial Officer of the Company shall submit to the Committee a report on the
Company’s results in achieving the target performance levels and the Bonus
awards recommended by senior management for such Plan Year based upon the target
performance levels previously approved by the Committee. The Committee shall
then calculate the amount of Bonus to be paid to each Participant based on the
pre-established performance criteria and target levels for such Plan Year. The
Committee has the discretion to consider the impact of any non-recurring item or
related charge, write-up or write-down or any other matter, and to take such
item into account in order to adjust the total amount of the award pool or
specific award for any Participant for such Plan Year.   5.2   The Company shall
pay the Bonus to each Participant as soon as practicable after its calculation
and approval by the Committee which is intended to be by March 15th of the Plan
Year following the Plan Year in which it was earned, but in no event later than
the end of the Plan Year containing such March 15th date. The Bonus payment
shall be

6



--------------------------------------------------------------------------------



 



    paid in a cash lump sum by payroll check (with all applicable withholdings),
except for payments to or on behalf of Participants based on death or
Disability.   5.3   If a Participant’s employment with the Company and its
Affiliates terminates prior to the end of a Plan Year, his eligibility to
receive the Bonus shall be determined in accordance with Section 3.2.   5.4   If
a Participant is not living at the time his Bonus is payable to him in
accordance with the terms and conditions of the Plan, any Bonus which would have
been payable shall be paid to his Beneficiary as designated as described below
in this Section 5.4.       The Participant shall file with the Company a
designation of one or more Beneficiaries to whom benefits otherwise payable to
the Participant shall be made in the event of his death prior to the complete
distribution of his Bonus. A Beneficiary designation shall be on the form
prescribed by the Company and shall be effective when received and accepted by
the Company. The Participant may, from time to time, revoke or change his
Beneficiary designation by filing a new designation form with the Company. The
last valid designation that was received and accepted by the Company prior to
the Participant’s death shall be controlling; provided, however, that no
Beneficiary designation, or change or revocation thereof, shall be effective
unless received prior to the Participant’s death, and shall not be effective as
of a date prior to its receipt and acceptance by the Company.      
Notwithstanding any contrary provision of this Section 5.4, no Beneficiary
designation made by the Participant while he is married, other than one under
which the surviving lawful spouse of the Participant is designated as the sole
100% primary Beneficiary, shall be valid and effective without the prior written
consent of such spouse to the designation of another primary Beneficiary on a
form provided by the Company for such purpose.       If no valid and effective
Beneficiary designation exists at the time of the Participant’s death, or if no
designated Beneficiary survives the Participant, or if such designation
conflicts with applicable law, the distribution of the Participant’s Bonus shall
be made to the Participant’s surviving lawful spouse, if any. If there is no
surviving spouse, then payment of the Bonus shall be made to the Participant’s
estate.

SECTION 6 — ADMINISTRATIVE PROVISIONS

6.1   The Committee shall direct the administration of the Plan in all respects.
  6.2   The Committee shall have full power to amend, modify, rescind, construe,
construct and interpret the Plan, including, without limitation, resolving any
inconsistency, supplying any omission and correcting any defect. Any action
taken or decision made by the Committee arising out of, or in connection with,
the construction, administration, interpretation or effect of the Plan or of any
rules and regulations adopted thereunder shall be conclusive and binding upon
all Participants and all persons claiming under or through a Participant.

7



--------------------------------------------------------------------------------



 



6.3   The Committee may rely upon any information supplied to it by any officer
of the Company or an Affiliate, or by the Company’s independent registered
public accountants or legal counsel, and may rely on the advice of such
accountants or legal counsel in connection with the administration of the Plan,
and shall be fully protected in relying upon such information or advice.   6.4  
No Employee or officer of the Company or an Affiliate, or any member of the
Board or Committee, shall have any liability for any decision or action under
the Plan if made or done in good faith. The Company shall fully indemnify and
defend each director, Employee and officer of the Company or Affiliate acting in
good faith pursuant to the terms of the Plan, from and against any and all
losses, damages or expenses arising therefrom. These indemnification rights
shall be in addition to any other indemnification protection provided by the
Company or an Affiliate.   6.5   Nothing in this Plan shall be construed or
interpreted as giving any Employee the right to be retained by the Company or
any Affiliate, or impair the right of the Company or its Affiliate to control or
discipline Employees or to terminate the services of any Employee at any time.
The Plan shall not create any rights of future participation herein.   6.6   The
laws of the State of Texas, without regard to its conflicts of law provisions,
shall govern the validity and construction of this Plan in all respects. If any
term or condition herein conflicts with applicable law, the validity of the
remaining provisions shall not be affected thereby.   6.7   This Plan shall
(a) be amended and restated effective as of January 1, 2009; (b) replace and
supersede any and all prior versions hereof or other incentive bonus plans of
the Company for Employees of the Company or an Affiliate; and (c) continue in
effect until terminated by the Board or Committee.   6.8   No person eligible to
receive any payment hereunder shall have any rights to pledge, assign or
otherwise dispose of all or any portion of such payment, either directly or by
operation of law, including but not by way of limitation, execution, levy,
garnishment, attachment, pledge or bankruptcy.   6.9   The Company or Affiliate
shall have the right to withhold and deduct from the payment of a Bonus
hereunder any federal, state or local taxes required by law to be withheld with
respect to such distribution, and any other required withholdings, as determined
by the Company or Affiliate.       Neither the establishment of the Plan or the
granting of any Bonus hereunder shall be deemed to create a trust or other
designated fund of whatever nature. The Plan shall constitute an unfunded and
unsecured liability of the Company to make payments in accordance with the
provisions of the Plan, and no individual shall have any security or other
interest in any assets of the Company in connection with the Plan. The Plan is a
bonus arrangement and not a nonqualified deferred compensation plan subject to
Code Section 409A, or any plan subject to ERISA, and shall be construed and
administered accordingly.

8



--------------------------------------------------------------------------------



 



6.10   This Plan is intended to comply with Code Section 409A and any ambiguous
provision will be construed in a manner that is compliant with or exempt from
the application of Section 409A. For purposes of example and not limitation, to
the extent required for compliance with, or exemption under, Code Section 409A,
an Employee’s employment with the Company and its Affiliates hereunder shall be
considered terminated only if the Employee has a “separation from service” as
such term is defined under Section 409A. It is intended that the Plan will
comply with the provisions of Section 409A and the regulations and other
authoritative guidance thereunder. If any provision of this Plan would cause a
Participant to incur any additional tax or interest under Section 409A, the
Company shall reform such provision to comply with Section 409A to the full
extent permitted under Section 409A. In the event any payment hereunder is made
to a “specified employee” (as defined under Section 409A) upon “separation from
service” (as defined under Section 409A), the payment will not be made earlier
than six (6) months from the date of separation from service, but only to the
extent required for compliance with, or exemption under, Section 409A.

          IN WITNESS WHEREOF, the Company has caused this amended and restated
Plan to be approved and executed by its duly authorized President, effective as
of January 1, 2009.

                  PARKER DRILLING COMPANY    
 
           
 
  By:
Name:   /s/ David C. Mannon
 
David C. Mannon    
 
  Title:   President    
 
  Date:   December 9, 2009    

9